          Case 1:21-cr-00131-AJN Document 40
                                          39 Filed 08/10/21 Page 1 of 2
                                                                      1




                                                     August 10, 2021

 By ECF
 The Honorable Alison J. Nathan
 United States District Judge
 Thurgood Marshall U.S. Courthouse
 40 Foley Square
 New York, New York 10007
                                                               8/10/21
 Re:    United States v. Ruben Soto
        21 Cr. 131 (AJN)

 Dear Judge Nathan:

        Pursuant to 18 U.S.C. § 4282, I respectfully request that Your Honor endorse
 the enclosed order directing the U.S. Marshals Service to arrange for and fund Mr.
 Soto’s travel from Tucson, Arizona, to New York, New York for his sentencing on
 August 19, 2021 at 10AM, and a return trip home on the same day.

        Thank you for your consideration of this matter.


                                                     Respectfully submitted,

                                                      /s/ Julia Gatto
                                                     Julia L. Gatto
                                                     Assistant Federal Defender
                                                     (212) 417-8750

cc:    AUSA Jacob H. Gutwillig (by email)
     Case
      Case1:21-cr-00131-AJN
           1:21-cr-00131-AJN Document
                              Document39-1
                                       40 Filed
                                           Filed08/10/21
                                                 08/10/21 Page
                                                           Page21ofof21



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------x

UNITED STATES OF AMERICA               :        TRANSPORTATION ORDER

          -   v -                      :        21 Cr. 131 (AJN)

RUBEN SOTO,                            :

                       Defendant.      :

----------------------------------x

     Upon the application of Ruben Soto, by his

attorney, Julia Gatto, Esq., Federal Defenders of New York,

pursuant to 18 U.S.C. § 4282, and upon a finding of indigence

and in the interests of justice, it is hereby

     ORDERED that the United States Marshals Service furnish

Ruben Soto with funds to cover the cost of travel

between Tucson, Arizona and New York, New York for his sentencing on

August 19, 2021. It is ordered that Mr. Soto’s flight from Tucson,

Arizona depart after 4PM on August 18, 2021 and arrive no later than

7AM on August 19, 2021. It is ordered that Mr. Soto’s return flight

from New York, New York depart after 5PM on August 19, 2021.

     ORDERED that the aforesaid expenses shall be paid by the

United States Marshals Service.

Dated:   New York, New York                SO ORDERED:
                10
         August __, 2021



                                           ______________________________
                                           HONORABLE ALSION J. NATHAN
                                           United States District Judge
